           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

 ANTHONY WHITAKER, individual,                 )
                                               )
                     Plaintiff,                )
                                               )
 -vs-                                          )   Case No. CIV-21-0074-F
                                               )
 NAVISTAR, INC.,                               )
                                               )
                     Defendant.                )

                                     ORDER
        Before the court is Defendant Navistar, Inc.’s Partial Motion to Dismiss
Plaintiff’s Amended Complaint. Doc. no. 21. Plaintiff Anthony Whitaker has
responded, opposing dismissal. Doc. no. 22. Navistar has replied. Doc. no. 23.
Upon due consideration, the court makes its determination.
                                          I.
        In February of 2019, Mr. Whitaker purchased a 2019 International LoneStar
truck from one of Navistar’s authorized dealers. According to Mr. Whitaker, the
truck is defective, and Navistar failed to repair or replace the vehicle. Mr. Whitaker
commenced this lawsuit seeking equitable and monetary relief. Upon leave of
court, Mr. Whitaker filed a First Amended Complaint, alleging claims for breach of
express warranty, breach of implied warranty, and unjust enrichment/opportunistic
breach of contract. Navistar moves to dismiss the breach of implied warranty and
unjust enrichment/opportunistic breach of contract claims pursuant to Rule 12(b)(6),
Fed. R. Civ. P. Navistar argues that its express warranty conspicuously disclaimed
any implied warranty, its express warranty precludes an unjust enrichment claim,




                                          1
and Oklahoma law does not, and would not, recognize a claim for opportunistic
breach of contract.
                                          II.
      In deciding whether dismissal under Rule 12(b)(6) is appropriate, the court
accepts “as true all well-pleaded allegations in the complaint and view[s] them in
the light most favorable to the [non-moving party.]” S.E.C. v. Shields, 744 F.3d
633, 640 (10th Cir. 2014) (quotations omitted). To survive a motion to dismiss, the
complaint must “contain sufficient factual matter, accepted as true, to state a claim
for relief that is plausible on its face.” Id. (quotations omitted). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
(quotations omitted).
      The “nature and specificity of the allegations required to state a plausible
claim will vary based on context.” S.E.C., 744 F.3d at 641 (quotations omitted).
Making that determination requires the court to “draw on its judicial experience and
common sense.” Id. (quotations omitted).
                                          III.
Breach of Implied Warranty
      Navistar asserts that in accordance with Oklahoma law, specifically, 12A O.S.
2011 § 2-316, it effectively disclaimed, in its express warranty, the existence of
implied warranties of merchantability and fitness. Navistar attaches to its motion a
document entitled “Limited Warranty for . . . LoneStar® Models,” which states in
relevant part under the bold and underlined heading of “DISCLAIMER” that “NO
WARRANTIES ARE GIVEN BEYOND THOSE DESCRIBED HEREIN...THE
COMPANY           SPECIFICALLY            DISCLAIMS          WARRANTIES             OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.”


                                           2
Doc. no. 21-1, p. 2. In light of the conspicuous disclaimer in its express warranty,
Navistar argues that Mr. Whitaker’s breach of implied warranty claim is precluded
and should be dismissed with prejudice under Rule 12(b)(6).
      Mr. Whitaker, in response, points out that the document submitted by Navistar
states it was “Revised 4/2019,” which is two months after he purchased his vehicle.
In addition, Mr. Whitaker points out that there is no indication that Mr. Whitaker
received this document or that he read it because the document is not signed by him.
Mr. Whitaker recognizes that the court, on a Rule 12(b)(6) motion, may consider a
document referred to in a complaint and central to a claim if the document is an
indisputably authentic copy. However, he disputes the authenticity of Navistar’s
document and argues that the document is not central his claim. Rather, he argues
the document is central to Navistar’s affirmative defense. Mr. Whitaker requests
the court to reject the evidence or convert the motion into one for summary judgment
under Rule 56. If the court rejects the evidence, Mr. Whitaker asserts that Rule
12(b)(6) dismissal is not warranted because he has stated a plausible claim for breach
of implied warranty and Navistar’s disclaimer affirmative defense is not proven on
the face of the amended complaint.
      In reply, Navistar concedes that it attached an incorrect version of the Limited
Warranty to its motion. The company attaches a copy of another Limited Warranty
which was “Revised 8/2017” and asserts that it is applicable to Mr. Whitaker’s
vehicle. According to Navistar, the Limited Warranty is authentic and central to
plaintiff’s claim.   Although the document is not signed by plaintiff, Navistar
maintains that that failure does not cast doubt on the document’s authenticity.
Navistar further asserts that its disclaimer affirmative defense plainly appears on the
face of the complaint in light of the disclaimer’s existence in the Limited Warranty.




                                          3
Therefore, it contends that dismissal of the breach of implied warranty claim is
appropriate.
      It is a well-settled rule that “if a plaintiff does not incorporate by reference or
attach a document to [his] complaint, but the document is referred to in the complaint
and is central to the plaintiff’s claim, a defendant may submit an indisputably
authentic copy to the court to be considered on a motion to dismiss.” GFF Corp. v.
Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997). Indeed,
“[i]f the rule were otherwise, a plaintiff with a deficient claim could survive a motion
to dismiss simply by not attaching a dispositive document upon which the plaintiff
had relied.” GFF, 130 F.3d at 1385.
      Navistar, as stated, submitted its Limited Warranty for the court’s
consideration, claiming that it is referred to in the amended complaint and is central
to Mr. Whitaker’s breach of implied warranty claim. However, Mr. Whitaker
disputes the authenticity of the document. He questions whether the document,
which was revised as of “4/2019” is the Limited Warranty applicable to his vehicle.
Although Navistar presents another Limited Warranty in reply which it claims is
applicable to Mr. Whitaker’s vehicle, the court declines to consider it as the
document was presented for the first time in reply. See, Garcia v. Lemaster, 439
F.3d 1215, 1220 (10th Cir. 2006) (declining to address issues raised for first time in
a reply brief). Because Mr. Whitaker disputes the authenticity of the Limited
Warranty relied upon by Navistar in its motion, the court declines to consider the
document in adjudicating Navistar’s motion. The court also declines to convert
Navistar’s motion into one under Rule 56. Because Navistar’s motion relies solely
on the Limited Warranty revised as of “4/2019” to support dismissal of the breach




                                           4
of the implied warranty claim, the court finds that dismissal of the claim is not
appropriate.1
Unjust Enrichment
       Next, Navistar asserts that Mr. Whitaker’s unjust enrichment claim is
precluded because Mr. Whitaker has an adequate remedy at law, the existence of the
express warranty. Because Mr. Whitaker has an available contractual remedy,
Navistar contends that Mr. Whitaker cannot pursue an equitable remedy and the
unjust enrichment claim should be dismissed pursuant to Rule 12(b)(6).
       In response, Mr. Whitaker does not specifically address Navistar’s argument
concerning an unjust enrichment claim. Mr. Whitaker asserts that he has alleged a
claim for opportunistic breach of contract.
       Navistar, in reply, urges the court to deem its motion confessed under LCvR
7.1(g) with respect to the unjust enrichment claim.
       Because it appears that Mr. Whitaker seeks relief based upon an opportunistic
breach of contract, the court construes and deems the First Amended Complaint as
only asserting such a claim. Therefore, the court concludes that it need not address
whether Mr. Whitaker has alleged a plausible claim of unjust enrichment.
Opportunistic Breach of Contract
       Lastly, Navistar asserts that Mr. Whitaker’s opportunistic breach of contract
claim is subject to dismissal because Oklahoma law does not, and would not,
recognize such a claim. Navistar argues that Oklahoma law would not recognize a
claim for opportunistic breach of contract because it results in a disgorgement



1
  Although, given this disposition of this prong of Navistar’s motion, it is not necessary to dwell
in this point, it is worth noting that the disclaimers will do Navistar no good if Navistar cannot
establish that they were part of the basis of the bargain struck by Mr. Whitaker and Navistar
(through Navistar’s authorized dealer) in the purchase transaction. If the warranty document was
delivered too late to be integral to the bargain, the disclaimers will be of no avail to Navistar.

                                                5
remedy and a disgorgement remedy is rejected when an adequate remedy at law
exists.
          Mr. Whitaker responds that the court, at this stage, should not dismiss his
claim since Oklahoma courts have not expressly rejected the claim. He argues that
the cases relied upon by Navistar are factually distinguishable from the
circumstances alleged in his amended pleading. In addition, Mr. Whitaker contends
that the warranty remedies which Navistar contends are available to him are
inadequate because they fail of their essential purpose, thus invoking a doctrine
firmly embedded in Oklahoma law. See, 12A O.S. 2011 § 2-719(2), cmt. 2 to Okla.
Code Comment and cmt. 1 to UCC Comment. Mr. Whitaker therefore urges the
court to permit his claim of restitution to proceed.
          In reply, Navistar urges the court to predict that the Oklahoma Supreme Court
would not recognize the opportunistic breach of contract claim. It argues that
Oklahoma precedent expressly rejects equitable variations of breach of contract
claims, including ones seeking disgorgement, upon which a claim for opportunistic
breach of contract is based.
          The Restatement (Third) of Restitution and Unjust Enrichment provides in
pertinent part:
                If a deliberate breach of contract results in profit to the
                defaulting promisor and the available damage remedy
                affords inadequate protection to the promisee’s
                contractual entitlement, the promisee has a claim to
                restitution of the profit realized by the promisor as a result
                of the breach. Restitution by the rule of this section is an
                alternative to a remedy in damages.

Restatement (Third) of Restitution and Unjust Enrichment § 39(1) (2011).
          As this court has previously recognized, there is no controlling authority
adopting or rejecting this restatement provision. See, Neochild, LLC v. Adventist


                                              6
Health System Sunbelt Healthcare Corporation, Case No. CIV-20-588-F, 2020 WL
4937123, at *3 (W.D. Okla. Aug. 24, 2020). The court declines, at this stage, to
conclude the alleged opportunistic breach of contract claim is precluded as a matter
of law. The court is mindful that a “breach of contract that satisfies the cumulative
tests of § 39 is rare.” Id., Comment: a. General principles and scope, relation to
other sections.     Given that the same factual allegations support all of Mr.
Whitaker’s alleged claims, the court concludes that it would be best to address this
theory of recovery on a fully developed record. The alleged opportunistic breach
of contract claim therefore survives dismissal under Rule 12(b)(6).
                                             IV.
        Accordingly, Defendant Navistar, Inc.’s Partial Motion to Dismiss Plaintiff’s
Amended Complaint (doc. no. 21) is DENIED.
        Dated this 29th day of June, 2021.




21-0074p007.docx




                                             7
